COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOSE MARTINEZ,                                   §                No. 08-17-00165-CR

                              Appellant,           §                  Appeal from the

  v.                                               §             County Court at Law No. 1

  THE STATE OF TEXAS,                              §              of El Paso County, Texas

                               State.              §                (TC# 20160C07540)

                                                   §

                                             ORDER

       Appellant is represented on appeal by the Honorable Ruben Morales who was elected to
serve as the Judge of the County Court at Law No. 7 of El Paso County, Texas. Judge Morales’
term began on January 1, 2019. Judge Morales can no longer serve as appointed appellate counsel
for Appellant. While the Appellant’s brief has been filed, the appeal has not been resolved and
Appellant is entitled to be represented by counsel. Accordingly, the trial court is ordered to appoint
counsel to represent Appellant through the conclusion of this appeal. The order of appointment
shall be filed with the trial court clerk within fifteen days from the date of this order. Further, the
trial court clerk is ordered to prepare and file a supplemental clerk’s record containing the
appointment order within ten days after the order is filed with the trial court clerk.



       IT IS SO ORDERED this 11th day of January, 2019.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.